Title: To George Washington from Colonel William Malcom, 14 October 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Fort Clinton [West Point, N.Y.] Ocr 14th 1778
          
          The weekly returns of the Garrison are inclosed herewith—The Commissary & the Quarter master, have had my order for 35,000 Ration, six weeks ago—but by the return which, I always annex to the Garrison retu[r]n your Excellency will perceive that one fourth of that Quantity never has reach’d the post at once, No person has yet appeard to consult with me on this Subject—when they do I can very easily put him in the way—Your Excellency gave me a discretional order on the Cloathier at Fish Kill to draw a few things for the use of this post—viz., for miners composed of the eastern drafts, who are entituld to Blanketts—about 20 Torys generaly at one time, who work for us from Two to three Months & longer each, some few Hessian & B. Deserters turnd out of our army—which order, the Cloather told me, when I sent for Some Shoes & breeches the other day, had been counter manded—which I am sorry for, because the miners are absolutely necessary, & they have given notice that they cannot work unless I give them Blanketts, and the other fellows who have done a vast of work, really are not able—and I am unwilling to lose their labor for a mere triffle—they get no pay, We have generally about 150 men, about 4 days in the week from General Putnam—but they do us very little Service. I most respectfully am your Excellencys most obedt and very H[umbl]e servt
          
            W. Malcom
          
          
          An Account for two Wounded officers Expences Accompanys these dispatches—they are brave & in every respect excellent officers—will your Excellency be pleased to order them the money which I believe they want—if so the Account w[i]t[h] a warrant can be returned when your Excellencys thinks proper to write to me.
          
         